MARSHALL, CJ.
CRIMINAL LAW.
(190 R4) In the trial of persons jointly indicted for robbery, where the identity of the defendants is an issue, it is not error to receive testimony of other unconnected crimes, whether previously or subsequently committed, where the sole purpose of such testimony is to establish identity and where the testimony is relevant to that issue and the jury’s consideration is limited thereto.
(190 E4) Where other offenses of like character are committed by the same persons in the same locality within a period of time reasonably near to the offense on trial and where the same plan, system and methods are followed, testimony of such other offenses is relevant to the issue of identity. Evidence of collateral offenses is never received as substantive evidence to prove the commission of the. offense on trial. It is the province of the court to determine whether such testimony would be misleading or too remote, but it is the province of the jury to determine its probative value.
(Day, Kinkade and Jones, JJ., concur.)